WHEELER, District Judge.
These are perfumed smelling salts, and have been held by the board of general appraisers to be dutiable, as chemical salts, at 25 per cent., under paragraph CO of the act of 1894 (28 Stat. 511). They were claimed to be dutiable, as “articles of perfumery,” at 40 per cent., under paragraph 61, and that they are covered by ammonia, in paragraph 8-J,- is now suggested. Articles of perfumery are understood to be things that perfume other things; these are things so perfumed. And they seem so well found to be specifically chemical salts that the finding should stand. Decision affirmed.